DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-12 (renumbered as claims 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner notes that with respect to the “Opinion mailed February 2, 2022 issued in counterpart Japanese Patent Application No. 2018-132034 with English Translation” submitted on May 24, 2022 that various limitations, such as “a control board inside” (page 4), “the cable is directly connected to the gateway from the outdoor unit without going through the indoor unit” (page 5), “extending to a suitable place” (page 5) are argued as being taught due to a person skilled in the art knowing the aforementioned limitations.  However, no proper motivation statements under 35 U.S.C. 103 are given.  Furthermore, regarding Reference Material 5, “the magnet is included” is argued as a well-known technique to attach the antenna unit with a magnet for magnetic attraction (page 7).  Magnetic adsportion, as claimed in the instant application, is not mentioned.  For at least these reasons, the prior art submitted May 24, 2022 do not read on the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463